DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-19 have been examined.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Thibault, Esq. on April 1, 2021.
Paragraph [001] of the specification is hereby amended as follows:  In the second and third lines of paragraph [001], “November 21, 2016, which is a divisional of U.S. patent application serial number 14/954,394, filed on November 30, 2015, which claims the benefit” is hereby amended to recite: “November 21, 2016, now issued as U.S. Patent 9,501,793, which is a divisional of U.S. patent application serial number 14/954,394, filed on November 30, 2015, now issued as U.S. Patent 10,438,159, which claims the benefit”.  In the fourth line of paragraph [001], a comma is hereby inserted after “62/171,109”. 

Claim 8 is amended as follows: In the first and second lines of claim 8, “that a customer has is about to pay for goods or services” is hereby amended to recite: “that a customer has paid or is about to pay for goods or services”.
Claim 9 is amended as follows: In the fourth line of claim 9, “the first custom” is hereby amended to recite: “the first customer”. 

Claim 18 is amended as follows: In the fourth line of claim 18, “the first custom” is hereby amended to recite: “the first customer”. 

Allowable Subject Matter
Claims 2-10 are allowed.
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Vallier et al. (U.S. Patent Application Publication 2008/0059297), discloses receiving a notification of an event occurring at a retail establishment involving a first customer, generating a response to the notification, and sending the response to the retail establishment (paragraphs 47, 53, 55, 80, 81, 83, 97, 98, etc.; Figures 1, 3, and 4).  Vallier does not disclose receiving proprietary data related to a first customer of the retail establishment and converting the proprietary data into a standardized format, but Kovach(U.S. Patent Application Publication 2008/0262940), for example, recites converting data to a standardized format.  Vallier does not disclose creating an account associated with a retail establishment, the account comprising an identification of one or more of the electronic devices at the retail establishment’s location, and no prior art of record sufficiently supplies the deficiency of Vallier.
The claims are not strictly speaking directed to commercial interactions or any other recognized category of abstract idea, and even supposing them to be at some 
The above applies to both method claim 2 and parallel server claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Quesada (U.S. Patent 5,815,369) discloses a computer PC tray to monitor assembly connection apparatus, and associated methods.  Choi et al. (U.S. Patent 6,996,560) discloses a method, system, and device for typing customers/prospects.  Iwasaki (U.S. Patent 7,254,418) discloses a system, method, apparatus and control method for wireless communications.  Heredia et al. (U.S. Patent 8,086,678) disclose device centric controls for a device controlled through a web portal.  Ariyibi (U.S. Patent 8,271,322) discloses a customer experience management system.  Duva et al. (U.S. Patent 8,755,511) disclose methods and systems for processing and managing telephonic communications.  Delgado et al. (U.S. Patent 9,111,290) disclose managing targeted customer loyalty promotions.  Vallier et al. (U.S. Patent 9,495,682) is the patent issued on the application published as U.S. Patent Application Publication 
Iwasaki (U.S. Patent Application Publication 2003/0125083) disclose a system, method, apparatus, control method thereof, and computer program for wireless communications.  Norton et al. (U.S. Patent Application Publication 2004/0138954) disclose a system and method for displaying order confirmation information via a browser.  Demirjian (U.S. Patent Application Publication 2007/0250426) discloses a transaction and account management system.  Vallier et al. (U.S. Patent Application Publication 2008/0059297) disclose converged marketing architecture and related research and targeting methods utilizing such architectures.  Kovach (U.S. Patent Application Publication 2008/0262940) discloses a purchase order and invoice aggregation system.  Heredia et al. (U.S. Patent Application Publication 2009/0083385) disclose device centric controls for a device controlled through a web portal.  Ariyibi (U.S. Patent Application Publication 2010/0023401) discloses a customer experience management system.  Mathews (U.S. Patent Application Publication 2012/0234375) discloses a web-based user support system and method. Grigg et al. (U.S. Patent Application Publication 2013/0046589) disclose varying offers based on proximity to a customer’s current location.  Grigg et al. (U.S. Patent Application Publication 2013/0046632) disclose point of sale triggering of orders along a projected travel route.  Hakozaki (U.S. Patent Application Publication 2013/0081146) discloses an apparatus, 
Hunter et al. (WO 2013/163333 A2) disclose retail proximity marketing (this is also referred to as Jacobs et al.).  Hughes et al. (WO 2013/187935 A1) disclose systems and methods for mobile location-based service and retail service enhancements (this is also referred to as Schlosberg et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	April 2, 2021